Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 5-11, 14-18, 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the references, alone or in combination, discloses processing video data, comprising: determining, for a conversion between a current video block of a video and a bitstream of the video, that a prediction mode is applied to the current video block, wherein in the prediction mode, reconstructed samples are represented by a set of representative color values, and the set of representative color values comprises at least one of 1) palette predictors, 2) escaped samples, or 3) palette information included in the bitstream; and performing the conversion at least based on the prediction mode, wherein a first syntax element specifying a quantized value of the escaped sample is included in the bitstream, and wherein a binarization of the first syntax element uses an exponential-Golomb (EG) code of order K, K a non-negative integer that is unequal to three, wherein the escaped sample is reconstructed based on a Clip function and the quantized value of the escaped sample to generate a reconstructed escape sample, wherein the reconstructed escape sample is determined based on Clip3(0, (1 << BitDepth) - 1, tmpVal), wherein tmpVal is determined based on (m << (qP / 6) + 32) >> 6, wherein qP specifies a quantization parameter, and wherein m is determined based on the quantized value of the escaped sample.

Most Pertinent Prior Arts:
US 2018/0288415

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486